DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 07/01/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitations “the acquired targets” in line 8 and “the selected munition” in line 10.  There are insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 and 23-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bockmon et al. (US 2019/0137219).
Regarding claims 1, 13, 21, 29, 30, 37 and 38, Bockmon teaches a human transported weapon system and method comprising: an automated targeting subsystem that identifies targets and a selected target, in a field of view, of the human transported weapon system ([0036] and [0039]), munitions storage providing storage of up to a plurality of types of munitions and having at least one of the types of munitions available to select from ([0042]); sensor logic gathering target data from sensors, and recognizing type of target from analyzing the target data ([0039] and [0040]), target logic choosing a selected target based on the available the type of the munition ([0042]), munitions logic for determining which of the types of munition are available, and, choosing a selected munition for the selected target from the types of munitions available ([0042]), a decision subsystem, locating where target is at a firing time responsive to the sensor logic ([0055]-[0059]), trigger activation logic for firing the selected munitions at the firing time, aim adjustment logic for controlling adjusting the aim of the human transported weapon at the firing time so that the selected munitions when fired at the firing time will strike the selected target ([0055]-[0059]); and a firing subsystem for firing the selected munitions at the firing time towards the selected target responsive to the decision subsystem, the trigger activation logic, and the aim adjustment logic ([0055]-[0059]).  Also see figs. 1-6 and [0028]-[0061].
Regarding claims 2 and 14, Bockmon further teaches wherein the human transported weapon system acquires target data, from a plurality of the sensors for at least one said target as an acquired target; wherein the targeting subsystem recognizes the type of target responsive to analyzing the target data to provide recognition of each said acquired target; wherein the human transported weapon system has up to a plurality of types of munitions available; wherein the target logic chooses the selected target from the acquired targets based on current availability of the types of available munitions at the human transported weapon system and chooses a selected munition for the selected target from the types of the munitions available; wherein the aim adjustment logic adjusts the aim of the weapon so that the selected munition will hit the selected target; and, wherein the firing subsystem then fires the selected munition at the selected target (fig. 4 and [0040]-[0044]).
Regarding claims 3, 15, 23, 31 and 39, Bockmon further teaches wherein a computational subsystem determines where the munitions needs to be aimed to strike the selected target, and utilizes a tracking subsystem that finds and identifies potential targets within the area of sighting, selects one said potential target as the selected target and tracks the selected target thereafter, wherein the aim of the munitions is adjusted in accordance with the tracking (fig. 4, [0035] and [0042]-[0056]).
Regarding claims 4, 16, 24, 32 and 40, Bockmon further teaches detection logic detecting a no-shoot situation prior to the firing of the munitions; inhibit logic preventing the firing logic from firing the munitions, responsive to the detection logic detecting the no-shoot situation ([0040]-[0042], [0046], [0059] and [0060]).
Regarding claims 5 and 17, Bockmon further teaches wherein the aim adjustment logic adjusts the aim responsive to at least one of: movement of the chosen target, user movement of the barrel, characteristics of the selected type of munition, characteristics of wind, characteristics of temperature, characteristics of humidity, distance, and elevation ([0044], [0075] and [0076]).
Regarding claims 6 and 18, Bockmon further teaches wherein the aim adjustment logic adjusts movement of the barrel responsive to actuators mounted to the barrel ([0035] and [0061]).
Regarding claims 7 and 19, Bockmon further teaches wherein each said target, including the selected target, is associated with one of a plurality of types of targets; wherein there are a plurality of types of munitions; wherein each said type of target has an associated said type of munitions; wherein the targeting subsystem selects as an appropriate said type of munitions, the associated type of munitions for the type of target associated with the selected target; wherein the appropriate said type of munitions is loaded responsive to the target logic; and, wherein the appropriate said type of munitions is fired from said human transported weapon system (fig. 4, [0035] and [0040]-[0042]).
Regarding claims 8 and 20, Bockmon further teaches wherein the decision subsystem is responsive to the determining where the munitions needs to be aimed to strike the selected target, and utilizes a tracking subsystem that finds and identifies the targets within the field of view, selects one said target as the selected target and tracks the selected target thereafter, wherein the aim of the munitions is adjusted in accordance with the tracking (fig. 4 and [0050]-[0058]).
Regarding claims 9, 10, 25 and 26, Bockmon further teaches wherein said selected targets are comprised of a human target and a non-human target; the system further comprising: means for identifying a target type for the selected target as one of said non-human target and said human target; and means for not allowing selection of the non-human target as the selected target (figs. 5 and 6, [0040], [0046], [0053] and [0056]).
Regarding claims 11 and 27, Bockmon further teaches means for determining if said selected target is a human target, and if said selected target is a human target then comparing said selected target to identified human targets comprising at least a first set of said identified human targets, means for enabling firing for the selected target if it is within said first set of said identified human targets ([0040]-[0042]).
Regarding claims 12 and 28, Bockmon further teaches wherein if said selected target is a human target then said selected target is compared to identified human targets comprising at least a first set of said identified human targets, wherein the firing is disabled for the selected target being within the first set of said identified human targets ([0040]-[0042]).
Regarding claims 33 and 41, Bockmon further teaches positioning to adjust the aim responsive to at least one of: movement of the selected target, user movement of the barrel, characteristics of the selected type of munition, characteristics of wind, characteristics of temperature, characteristics of humidity, distance, and elevation ([0044] and [0075]).
Regarding claims 34 and 42. Bockmon further teaches adjusting movement of the barrel responsive to actuators mounted to the barrel ([0035] and [0061]).
Regarding claims 35 and 43, Bockmon further teaches wherein each said target, including the selected target, is associated with one of a plurality of types of targets; wherein there are a plurality of types of munitions; wherein each said type of target has an associated said type of munitions; the method further comprising: selecting as an appropriate said type of munitions, the associated type of munitions for the type of target associated with the selected target; loading the appropriate said type of munitions; and, firing the appropriate said type of munitions from said human transported weapon (fig. 4, [0035] and [0040]-[0042]).
Regarding claims 36 and 44, Bockmon further teaches wherein the locking onto is responsive to the determining where the munitions needs to be aimed to strike the selected target, and utilizes tracking that finds and identifies targets within the area of sighting, selects one said target as the selected target and tracks the selected target thereafter, wherein the aim of the munitions is adjusted in accordance with the tracking (fig. 4 and [0050]-[0058]).
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.  Applicant indicated the reference failed to apply against the claims as now amended without further explaining how the claims would avoid the reference or distinguish from it.  Details of how the reference is applied to the claimed limitations are explained in section 8 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon - Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887